FILED
                             NOT FOR PUBLICATION                            OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEAN MILLER,                                     No. 08-17293

               Plaintiff - Appellant,            D.C. No. 2:06-cv-00489-JAM-
                                                 DAD
  v.

BUTTE COUNTY SHERIFF’S                           MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Jean Miller appeals pro se from the district court’s summary judgment in her

42 U.S.C. § 1983 action alleging constitutional violations associated with her

incarceration in the Butte County Jail. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

We affirm.

      The district court properly granted summary judgment on Miller’s claim that

her placement in jail rather than in the Sheriff’s Work Alternative Program

(“SWAP”) violated her due process rights because Miller conceded that she did not

have a liberty interest in participating in SWAP, and the record established that the

program is a privilege granted at the discretion of the Sheriff’s Department. See

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569 (1972) (due process claim

cognizable only if there is a constitutionally protected liberty or property interest).

      The district court properly granted summary judgment on Miller’s First

Amendment retaliation claim because Miller did not raise a triable dispute that her

placement in county jail instead of SWAP did not serve a legitimate correctional

goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (setting forth

five-factor test for First Amendment retaliation); Pratt v. Rowland, 65 F.3d 802,

806-07 (9th Cir. 1995) (prisoner bears burden of proving absence of legitimate

correctional goals for alleged retaliatory conduct).

      The district court properly granted summary judgment on Miller’s Eighth

Amendment claim because Miller did not raise a genuine dispute of material fact as

to whether any of the defendants were deliberately indifferent to her medical


                                            2                                    08-17293
needs. See Wilson v. Seiter, 501 U.S. 294, 297 (1991) (inmate must establish that

prison officials “possessed a sufficiently culpable state of mind” to implicate the

Eighth Amendment); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a

difference of opinion about medical care is “insufficient, as a matter of law, to

establish deliberate indifference”); see also Corales v. Bennett, 567 F.3d 554, 570

(9th Cir. 2009) (“[T]he district court has the authority to decide an issue on

summary judgment sua sponte, if the losing party was on notice to come forward

with its evidence.”).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Miller’s state law malpractice claims against

California Forensic Medical Group after dismissing all of the federal claims. See

Acri v. Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997).

      Miller’s remaining contentions, including allegations regarding judicial bias,

bodily privacy, and her request for the reversal of her convictions, are

unpersuasive.

      We do not consider issues raised for the first time on appeal. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Miller’s pending motion to correct the record is denied.

      AFFIRMED.


                                           3                                     08-17293